Citation Nr: 0830202	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  06-30 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, Oklahoma


THE ISSUES

1.	Entitlement to payment or reimbursement of the cost of 
unauthorized ambulance transportation from a non-VA 
medical facility to a VA Medical Center in relation to 
treatment for a service connected disability on July 11, 
2004.

2.	Entitlement to payment or reimbursement of the cost of 
unauthorized ambulance transportation from a non-VA 
medical facility to a VA Medical Center in relation to 
treatment for a service connected disability on July 15, 
2004.


REPRESENTATION

Appellant represented by: Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 

INTRODUCTION

The veteran served on active duty from September 1968 to July 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2005 decision by the Department of Veterans 
Affairs (VA) Medical Center in Oklahoma City, Oklahoma, which 
denied the veteran's claim for payment or reimbursement of 
the cost of unauthorized ambulance transportation by the City 
of Chickasha EMS on July 11, 2004 and July 15, 2004.  The 
veteran timely filed a Notice of Disagreement (NOD) in August 
2005, and thereafter, in August 2006, the RO provided a 
Statement of the Case (SOC).  In September 2006, the veteran 
timely filed a substantive appeal.

The veteran requested a Travel Board hearing on these 
matters, which was held in June 2008 where the veteran and 
his wife presented as witnesses before the undersigned 
veterans law judge.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.	The veteran incurred medical expenses for transportation 
by ambulance from a non-VA medical facility (Grady 
Memorial Hospital in Chickasha, Oklahoma) to the Oklahoma 
City, Oklahoma VA Medical Center on July 11, 2004 and July 
15, 2004.

2.	VA payment or reimbursement of the costs of the non-VA 
ambulance transportation provided on July 11, 2004 and 
July 15, 2004 was not authorized prior to the veteran's 
receipt of that transportation.

3.	The non-VA ambulance transportation provided on July 11, 
2004 and July 15, 2004 was for a service-connected 
disability, namely coronary artery disease; the evidence 
falls at least in relative equipoise as to whether such 
transportation was rendered in a medical emergency; and VA 
medical facilities had not been feasibly available.


CONCLUSIONS OF LAW

1.	The criteria for payment or reimbursement of the cost of 
unauthorized ambulance transportation from a non-VA 
medical facility to a VA Medical Center in relation to 
treatment for a service connected disability on July 11, 
2004 have been met.  38 U.S.C.A. §§ 1728, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 17.120 (2007). 

2.	The criteria for payment or reimbursement of the cost of 
unauthorized ambulance transportation from a non-VA 
medical facility to a VA Medical Center in relation to 
treatment for a service connected disability on July 15, 
2004 have been met.  38 U.S.C.A. §§ 1728, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 17.120 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 significantly changed the law prior to the 
pendency of these claims.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
and they redefine the obligations of VA with respect to the 
duty to assist the veteran with his claim. 

In the instant case, the Board has rendered a decision in 
favor of the veteran, finding that payment or reimbursement 
for the cost of unauthorized ambulance transportation from a 
non-VA medical facility to a VA Medical Center in relation to 
treatment for a service connected disability on July 11, 2004 
and on July 15, 2004 is warranted, and therefore, a further 
discussion of the VCAA duties is unnecessary at this time.  


II. Law & Regulations

a. Reimbursement or Payment of Medical Expenses
Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received through a private 
facility.  See 38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 
17.54.  This is a factual, not a medical, determination.  
Similes v. Brown, 5 Vet. App. 555 (1994).

Where private medical expenses have not been previously 
authorized by VA, as here, in order to establish entitlement 
to payment or reimbursement for such unauthorized expenses, a 
veteran must satisfy the criteria outlined by 38 U.S.C.A. § 
1728 or 38 U.S.C.A. § 1725, and their accompanying 
regulations.

Relevant to the instant case, under 38 U.S.C.A. § 1728 and 38 
C.F.R. § 17.120 a veteran may receive VA payment or 
reimbursement of non-VA medical treatment, to include 
transportation, which VA has not previously authorized, under 
limited circumstances.  38 C.F.R. § 17.120; accord 38 
U.S.C.A. § 1728; see 38 U.S.C.A. § 1725.  According to 38 
C.F.R. § 17.120:
 
To the extent allowable, payment or reimbursement 
of the expenses of care, not previously 
authorized, in a private or public (or Federal) 
hospital not operated by VA, or of any medical 
services not previously authorized including 
transportation may be paid on the basis of a claim 
timely filed, under the following circumstances:

(a) For veterans with service connected 
disabilities. Care or services not previously 
authorized were rendered to a veteran in need of 
such care or services:

(1) For an adjudicated service-connected 
disability;

(2) For nonservice-connected 
disabilities associated with and held to 
be aggravating an adjudicated service-
connected disability;

(3) For any disability of a veteran who 
has a total disability permanent in 
nature, resulting from a service- 
connected disability;

(4) For any illness, injury or dental 
condition in the case of a veteran who 
is participating in a rehabilitation 
program under 38 U.S.C.A. Chapter 31 and 
who is medically determined to be in 
need of hospital care or medical 
services for reasons set forth in 38 
C.F.R. § 17.48(j); and

(b) In a medical emergency.  Care and services not 
previously authorized were rendered in a medical 
emergency of such nature that delay would have 
been hazardous to life or health, and

(c) When Federal facilities are unavailable.  VA 
or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand 
or obtain prior VA authorization for the services 
required would not have been reasonable, sound, 
wise, or practicable, or treatment had been or 
would have been refused.

38 C.F.R. § 17.120 (2007) (bold emphasis added); accord 
Beverly v. Nicholson, 19 Vet. App. 394, 402 (2005); Hennessey 
v. Brown, 7 Vet. App. 143, 146 (1994); 38 U.S.C.A. § 1728; 
see also 38 C.F.R. § 17.1002(i) (noting that 38 U.S.C.A. § 
1728 "authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability").  Because the provisions in 38 C.F.R. § 17.120 
are conjunctive, not disjunctive, see Ivery v. Derwinski, 2 
Vet. App. 320, 327 (1992); Melson v. Derwinski, 1 Vet. App. 
334, 337 (1991) (use of the conjunctive "and" in statutory 
provision meant that all of the conditions listed in the 
provision must be satisfied), a veteran must satisfy each of 
these enumerated criteria in order to establish entitlement 
to reimbursement or payment of not pre-authorized, private 
(non-VA) medical expenses.  Zimick v. West, 11 Vet. App. 45, 
49 (1998); Cotton v. Brown, 7 Vet. App. 325, 327 (1995) 
("All three statutory requirements must be met before 
reimbursement may be authorized").  In addition, for the 
purposes of 38 C.F.R. § 17.120, a medical "emergency" is 
"a 'sudden, generally unexpected occurrence or set of 
circumstances demanding immediate action.'"  Hennessey, 7 
Vet. App. at 147 (quoting Webster's New World Dictionary 444 
(3d ed., 1988)) (emphasis in original); accord Merriam 
Webster's New Collegiate Dictionary 407 (11th ed., 2003) 
(defining "emergency" as "an unforeseen combination of 
circumstances or the resulting state that calls for immediate 
action . . . . an urgent need for assistance of relief").  

38 U.S.C.A. § 1725 and its implementing regulations, 
38 C.F.R. §§ 17.1000 and 17.1002, are not for application in 
the instant case, as these provisions apply to reimbursement 
relating to non-VA emergency medical treatment of a veteran 
for a non-service connected disorder.  38 C.F.R. § 17.1000 
(noting that "[s]ections 17.1000 through 17.1008 constitute 
the requirements under 38 U.S.C.A. 1725 that govern VA 
payment or reimbursement for non-VA emergency services 
furnished to a veteran for nonservice-connected 
conditions"); accord Fritz v. Nicholson, 20 Vet. App. 507, 
509 (2006).  Similarly, the provisions of 38 C.F.R. § 17.101, 
which governs the collection or recovery by VA for medical 
care or service produced or furnished by a veteran for a 
nonservice-connected disability, also do not apply to the 
instant case.  38 C.F.R. § 17.101(a)(1) (stating that 
"[t]his section covers collection or recovery by VA, under 
38 U.S.C.A. 1729, for medical care or services provided or 
furnished to a veteran . . . [f]or . . . [certain] 
nonservice-connected" disabilities).  As described below, 
because the veteran received treatment, to include 
transportation, for a service connected disability for which 
he seeks medical reimbursement, these provisions do not 
apply.  Fritz, 20 Vet. App. at 509.  

b. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis

a. Factual Background
An October 2004 VA medical record notes that the veteran had 
stent-intervention on July 12, 2004.  As of October 2004, the 
veteran had coronary artery disease with angina, which had 
been stabilized.    

In his June 2005 claim, the veteran described how on July 11, 
2004 and July 15, 2004 he "was in route to the OK City VA ER 
with chest pains, [but] stop[ped] at the Grady Com. Memorial 
Hospital ER [b]ecause chest pains became more serious.  
Chickasha EMS transport[ed] me to OKC VA ER at request of ER 
[d]octor . . . . VA put two stent in.  On July 15 transport 
me from Grady Mem again with ser[ious] chest pain . . . on 
request of ER [doctor]."

VA Telephonic Authorization Forms dated July 11, 2004 and 
July 15, 2004 confirm the veteran's account above and note 
that he complained of chest pains.  In the July 11, 2004 
Form, the official indicated that there was a "nonservice-
connected for emergency alleged" and noted that the veteran 
had been admitted to the cardiac intensive care unit (CICU) 
with a diagnosis of unstable angina (USA) as well as diabetes 
mellitus, type II.  The official noted that ambulance travel 
to the VA Medical Center at government expense was not 
authorized.  

The July 15, 2004 Telephonic Authorization Form reflects that 
the nature of the veteran's alleged emergency was "CP" 
(chest pain) (CP) for which he had "stents placed" on July 
12, 2004.  The official made no determination as to whether 
the veteran received treatment for a service-connected or 
nonservice-connected alleged emergency, but noted that travel 
was not authorized at government expense.             

Medical invoices from the City of Chickasha, Oklahoma dated 
June 2005 sent to the veteran reflect that he in fact 
received "non-emergency with specialized care" 
transportation from Grady Memorial Hospital to the VA Medical 
Center on July 11, 2004 and July 15, 2004 due to complaints 
of precordial pain.  The distance between the two facilities 
amounted to 50 miles for the first trip and 48 miles for the 
second trip, with a combined total cost for these services 
amounting to $1,831.00.  

As reflected in an August 2005 RO decision, the veteran is 
service connected for numerous disabilities, to include 
coronary artery disease (effective from June 2004), rated 30 
percent; diabetes mellitus, type II (effective from July 
2001), and  erectile dysfunction (effective from June 2004) 
and depression (effective from July 2001), all associated 
with diabetes mellitus, type II.  He has been in receipt of 
total disability based on individual unemployability (TDIU) 
since February 2005, and special monthly compensation based 
on the loss of use of a creative organ since June 2004.  He 
also received a temporary total disability rating for his 
service connected coronary artery disease under 38 C.F.R. § 
4.30 effective from July 11, 2004 through August 31, 2004, 
and again from October 4, 2004 through November 30, 2004, due 
to hospital treatment for this disability.      

At his June 2008 Travel Board hearing the veteran and his 
wife both testified that the non-VA emergency (room) 
physicians had advised them that the veteran should receive 
transportation to the Oklahoma City VA Medical Center by 
ambulance rather than by car because of his chest pains.  
Hearing Transcript at 4-6.  The veteran's wife also conveyed 
that the VA Medical Center did not indicate to her that 
ambulances were diverted or otherwise unavailable to 
transport the veteran on these dates, and she further noted 
that no phone records existed between the non-VA hospital and 
the VA Medical Center.  Hearing Transcript at 6.  The veteran 
stated that he believed that he was having a heart attack on 
these two occasions and that he feared for his life.  Hearing 
Transcript at 7, 9.  He also noted that he lived about 35 
miles from the non-VA Chickasha Hospital where he received 
treatment on July 11, 2004 and July 15, 2004, and about 90 
miles from the closest VA Medical Center in Oklahoma City.  
Hearing Transcript at 11.  In addition, the veteran made 
clear that the only issues before the Board amounted to 
payment of or reimbursement for ambulance transportation on 
these two occasions, and that VA has already conceded that 
the veteran was entitled to receive payment for his non-VA 
hospital stay prior to being transported to the VA Medical 
Center.  Hearing Transcript at 3-4.         

b. Discussion
At the outset, the Board finds that the record reflects that 
VA did not provide prior authorization of the non-VA 
ambulance transportation that the veteran received on July 
11, 2004 and July 15, 2004.

Turning to the merits of the claims, the Board determines 
that the evidence weighs at least in relative equipoise with 
respect to the veteran's entitlement to payment of or 
reimbursement for medical expenses under 38 C.F.R. § 17.120, 
in which case he receives the benefit of the doubt to his 
advantage.  As noted above, the veteran is service connected 
for coronary artery disease, effective from June 2004 (prior 
to the treatment dates in question), and the record reflects 
that the treatment he received on July 11, 2004 and July 15, 
2004 related to his heart disability, specifically an 
unstable angina.  The Board thus determines that the veteran 
received the transportation services not previously 
authorized for an adjudicated service connected disability, 
as required under 38 C.F.R. § 17.120(a).

With respect to the second element of 38 C.F.R. § 17.120, the 
Board finds that the evidence is somewhat conflicting in 
terms of whether the veteran received ambulance 
transportation to the VA Medical Center "in a medical 
emergency," as required by subsection (b) of this 
regulation.  That is, while the veteran's heart condition 
apparently was "stable enough" on the two dates for his 
transfer from the non-VA hospital to the VA Medical Center, 
the fact that he received ambulance transport from the non-VA 
facility leads the Board to conclude that medical 
professionals had some question as to the level of or the 
ability to maintain said cardiac stability.  The close 
proximity in time (i.e., four days) between the two 
transports further calls into question whether the veteran's 
heart disease was at all stable; it tends to indicate that 
the veteran's coronary artery disease with angina was 
unstable.  While the Board recognizes that the June 2005 
medical invoices characterized the veteran's transportation 
on July 11, 2004 and July 15, 2004 as "non-emergency with 
specialized care," which could weigh against his claim, the 
veteran and his wife credibly testified at his June 2008 
Travel Board hearing that emergency room physicians at the 
non-VA facility advised them that the veteran should receive 
transport via ambulance instead of by private vehicle, which 
seems entirely rationale given his cardiac history.  Under 
these circumstances, the Board determines that the favorable 
and unfavorable evidence falls at least in relative balance, 
in which case the veteran receives the benefit of the doubt 
to his advantage.  Accordingly, the Board finds that the 
veteran, as likely as not, received transportation by non-VA 
ambulance in a medical emergency of such a nature that delay 
would have been hazardous to his life or health, as required 
by 38 C.F.R. § 17.120(b).

Finally, with respect to the third element of 38 C.F.R. § 
17.120, the Board finds that the VA Medical Center was not 
feasibly available to the veteran on the two dates in 
question, and that his attempt to reach the VA facility on 
these dates would not have been reasonable, sound or wise.  
The veteran testified that he lived approximately 90 miles 
away from the closest VA Medical Center in Oklahoma City, 
and, as reflected in the June 2005 medical invoices, this VA 
Medical Center was located at least 48 miles from the non-VA 
facility from which the veteran received his ambulance 
transport on July 11, 2004 and July 15, 2004.  In the Board's 
view, given the unstable nature of the veteran's coronary 
heart disease, both during the two July 2004 dates and 
thereafter, as well as the lengthy distances between the 
veteran's residence and the VA Medical Center, and between 
the non-VA hospital and the VA Medical Center, such a VA 
facility was not "feasibly available" to the veteran, and 
an attempt to reach that facility on July 11, 2004 or July 
15, 2004 during the course of his unstable angina with 
status-post stent placement would not have been sound.  With 
application of the doctrine of reasonable doubt, the 
reimbursement sought on appeal is warranted.
    
      
ORDER

Payment or reimbursement of the cost of unauthorized 
ambulance transportation from a non-VA medical facility to a 
VA Medical Center in relation to treatment for a service 
connected disability on July 11, 2004, is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.

Payment or reimbursement of the cost of unauthorized 
ambulance transportation from a non-VA medical facility to a 
VA Medical Center in relation to treatment for a service 
connected disability on July 15, 2004 is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.




____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


